NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
CONVOLVE, INC. AND
MASSACHUSETTS INSTITUTE OF TECHNOLOGY,
Plain,tiffs-Appellants,
V.
COMPAQ COMPUTER CORPORATION,
Defen,dant-Appellee, '
AND
SEAGATE TECHNOLOGY, LLC AND SEAGATE
TECHNOLOGY, INC.,
Defendants-Appellees.
2012-1074
Appea1 from the Un_ited States District C0urt for the
S0uthern District of New Y0rk in case n0. 00-CV-5141,
Judge Ge0rge B. Danie1s.
ON MOTION
ORDER
Seagate Techn010gy, LLC, Seagate Techn0l0gy, Inc.,
and C0mpaq C0mputer C0rp. move without opposition for

CONVOLVE V. COMPAQ COMPUTER 2
a 60-day extension of time, until July 2, 2012, to file their
principal briefs C0nv0lve, Inc. and Massachusetts lnsti-
tute of Tecl1nology move without opposition for an exten-
sion of time, until Aug11st 15, 2012, to file their reply
brief.
Upon consideration tl1ereof,
IT ls ORDERED THAT:
The motion is granted
FoR THE CoURT _
APR 1 0  /s/ Jan H0rba1y
Date J an Horbaly
Clerk
cc: Gregory A. l\/Iarkel, Esq.
Carter G. Phillips, Esq.
Christopher D. Landgraff, Esq.
FILED
S21 u.s.counToFAPPEALs ron
rHsFEnE11m. omni
APR 1 0 2012
0RBA\X
JANC\iEBK